Order entered August 17, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00666-CV

                           RYAN STANCU, Appellant

                                          V.

             SOUTHERN METHODIST UNIVERSITY, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-14134

                                       ORDER

      Although the reporter’s record has not been filed, appellant has filed his

brief on the merits. Accordingly, we ORDER the appeal be submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

      Appellant’s brief is deficient in that it fails to include: (1) a table of contents

with references to the pages of the brief; (2) an index of authorities arranged

alphabetically and indicating the pages of the brief where the authorities are cited;

(3) issues presented for review; (4) a statement of facts supported by record
references; and (5) clear and concise argument for the contentions made, with

appropriate citations to the record. See id. 38.1(b), (c), (f), (g) & (i). Accordingly

appellant shall file an amended brief correcting the noted deficiencies within ten

days of the date of this order. Failure to file an amended brief will result in the

appeal being submitted with the deficient brief.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE